Tuesday       1st

          May, 2001.

Ruth Boyd Hughes,                                             Appellant,

against      Record No. 1188-99-2
             Circuit Court No. CJ97C-47

Richard Lee Hughes,                                           Appellee.

                       Upon a Rehearing En Banc

 Before Chief Judge Fitzpatrick, Judges Benton, Willis, Elder, Bray,
     Annunziata, Bumgardner, Frank, Humphreys, Clements, and Agee

             Katina D. Clarke for appellant.

             Denis C. Englisby (Englisby, Englisby &
             Vaughn, on brief), for appellee.


          By published opinion dated August 1, 2000, a divided panel

of this Court reversed the judgment of the trial court, which awarded

custody of the minor children to the father.     See Hughes v. Hughes,

33 Va. App. 160, 531 S.E.2d 654 (2000).   We stayed the mandate of

that decision and granted a rehearing en banc.

          Upon rehearing en banc, the stay of this Court's August 1,

2000 mandate is lifted, and the judgment of the trial court is

reversed for the reasons set forth in the majority panel opinion.

          This order shall be published and certified to the trial

court.

                          A Copy,
                               Teste:
                                          Cynthia L. McCoy, Clerk
                               By:

                                          Deputy Clerk